*1125OPINION.
Black:
In cases arising under section 280 the burden of proof to establish the liability of the transferee (petitioner) is on the respondent. In the recent case of Metropolitan Securities Corporation, 19 B. T. A. 299, we had this question before us, and it was there held that, where the transferee corporation purchased all the assets of the taxpayer and paid the taxpayer therefor in shares of its capital stock and no fraud was shown, there was no liability on the transferee, because the taxpayer had assests out of which the taxes could have been collected. In the instant case there is no evidence that the transferor, Kinnett Coal & Ice Co., was left insolvent by the transfer of part of its assets. The respondent introduced no evidence to show the value of the cash, notes receivable and accounts receivable, and stock on hand which were retained by the Kinnett Coal & Ice Co. at the time it transferred its land, buildings and machinery to petitioner. No evidence was introduced to show that after such transfer of part of its assets the Kinnett Coal & Ice Co. *1126was not able to satisfy fully the Government’s claim for taxes as well as its other creditors. The respondent has not sustained the burden of proof and we hold that the petitioner is not liable.
Since we have held that petitioner is not liable as transferee it is unnecessary to pass upon petitioner’s assignment of error that the taxes for the years 1918 and 1919 are barred by the statute of limitations.

Judgment mil he entered for the petitioner.